DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahl (U.S. Pub. No. 2015/0344296 A1).
Regarding claim 1, Pahl discloses a MEMS device comprising:
a first substrate (FIG. 3: T, see paragraph 0033);
a MEMS transducer package attached on the first substrate (FIG. 3: components on the left side) and including a MEMS transducer therein (FIG. 3: MK, see paragraph 0033) configured to output an electrical signal corresponding to movement of fluid (see paragraph 0038); and
a semiconductor device attached on the first substrate and configured to process the electrical signal provided from the MEMS transducer (FIG. 3: CK, see paragraph 0045),

wherein the semiconductor device is located out of the MEMS transducer package (FIG. 3: CK located outside HS), and
wherein the MEMS transducer and the semiconductor device is directly coupled via a conductive path (FIG. 3: VE, see paragraph 0045).
Regarding claim 5, Pahl discloses the MEMS transducer package includes a case passage formed in the case to open an inner space of the MEMS transducer to the outside (FIG. 3: OE, see paragraph 0044).
Regarding claim 11, Pahl discloses the first substrate comprises a first conductive line configured to form a part of the conductive path to provide an electrical signal from the MEMS transducer to the semiconductor chip (FIG. 3: VE, see paragraph 0045).
Regarding claim 14, Pahl discloses a MEMS sensor transducer package comprising:
a second substrate (FIG. 3: T, see paragraph 0033);
a MEMS transducer attached to the second substrate and configured to generate an electrical signal corresponding to movement of fluid (FIG. 3: MK, see paragraph 0038); and
a case attached on the second substrate so that a space between the second substrate is formed and the MEMS transducer is located within the space (FIG. 3: HS, see paragraph 0044),
wherein the second substrate comprises a second conductive line to output an electrical signal provided directly from the MEMS transducer to a semiconductor device to process the electrical signal (FIG. 3: VE located within T passing signals to CK).
Regarding claim 15, Pahl discloses a case passage formed at the case to open the MEMS transducer to outside (FIG. 3: OE, see paragraph 0044).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 6, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahl (U.S. Pub. No. 2015/0344296 A1) in view of Leidl et al. (U.S. Pub. No. 2008/0247585 A1).
Regarding claim 3, Pahl discloses the conductive path to electrically couple the MEMS transducer with the first substrate (FIG. 3: VE). Pahl is silent in regards to the transducer package further comprising a conductive wire configured to form a part of the conductive path.
Leidl discloses he MEMS transducer further comprises a conductive wire for electrically coupling the MEMS transducer with the first substrate (FIG. 1: MCH connected to BP by wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Leidl to the teachings of Pahl so as to allow for electrical coupling of contacts arranged on the upper side of the MEMS device to the substrate (see paragraph 0022).
Regarding claim 4, Pahl is silent in regards to a second substrate interposed between the MEMS transducer package and the first substrate.
Leidl discloses the package further comprises a second substrate being interposed between the MEMS transducer package and the first substrate (FIG. 3A: S1, see paragraph 0046), and wherein the second substrate includes a conductive line configured to transmit an electrical signal provided from the MEMS transducer to the first substrate (FIG. 3A: AK shows transmission from MCH through S1 to BE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the second substrate of Leidl to the teachings of Pahl so as to create a sealing layer that acts as a solder stop (see paragraph 0039). Applying the teachings of Leidl to the teachings of Pahl forms the conductive line as part of the conductive path VE.
Regarding claim 6, Pahl discloses the MEMS device can be operative to sense air flow is silent in regards to a membrane.
Leidl discloses the MEMS transducer induces a membrane structure configured to generate an electrical signal according to fluid introduced through the first substrate passage (FIG. 1: MCH, see paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the membrane of Leidl to the teachings of Pahl so as to provide a microphone device (see paragraph 0008).
Regarding claim 8, Pahl is silent in regards to a second substrate interposed between the MEMS transducer package and the first substrate.
Leidl discloses the package further comprises a second substrate being interposed between the MEMS transducer package and the first substrate (FIG. 3A: S1, see paragraph 0046), and wherein the second substrate includes a conductive line configured to transmit an electrical signal provided from the MEMS transducer to the first substrate (FIG. 3A: AK shows transmission from MCH through S1 to BE).

Regarding claim 16, Pahl is silent in regards to a membrane.
Leidl discloses the MEMS transducer comprises a membrane structure moving according to movement of fluid introduced through the second substrate passage (FIG. 1: MCH, see paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the membrane of Leidl to the teachings of Pahl so as to provide a microphone device (see paragraph 0008).
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahl (U.S. Pub. No. 2015/0344296 A1) in view of Leidl et al. (U.S. Pub. No. 2008/0247585 A1) as discussed above with respect to claims 6 and 16, respectively, and further in view of Renaud-Bezot et al. (U.S. Pub. No. 2018/0297834 A1).
Regarding claim 7, Pahl discloses the package includes the case passage (FIG. 3: OE). Pahl, as previously modified by Leidl discloses the membrane structure moves according to movement of fluids introduced via the first substrate package (see paragraph 0008). The combination is silent in regards to the case passage and a membrane passage, wherein the membrane structure moves according to movement of fluid introduced via the case passage and the membrane package. 
Renaud-Bezot discloses the MEMS package further includes a case passage (FIG. 1: 112, see paragraph 0069) and a membrane passage (FIG. 1: 160, see paragraph 0077), wherein the membrane structure moves according to movement of fluid introduced via the case passage and the membrane package (see paragraph 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Renaud-Bezot to the teachings of the combination so as to provide air communication between the microphone and the environment (see paragraph 0073). 
Regarding claim 17, Pahl, as previously modified by Leidl discloses the membrane structure moves according to fluid moving through the second substrate passage (see paragraph 0008). The combination is silent in regards to a membrane passage in the membrane structure and the membrane structure moves according to fluid moving through the case passage and the membrane passage. 
Renaud-Bezot discloses a membrane passage (FIG. 1: 160, see paragraph 0077) in the membrane structure and the membrane structure moves according to fluid moving through the case passage and the membrane passage (FIG. 1: 112, see paragraph 0069 and paragraph 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Renaud-Bezot to the teachings of the combination so as to provide air communication between the microphone and the environment (see paragraph 0073). 

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Pahl reference.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819